
	
		I
		111th CONGRESS
		1st Session
		H. R. 3558
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2009
			Mr. Griffith
			 introduced the following bill; which was referred to the
			 Committee on Small
			 Business, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To allow incumbent contractors to be eligible to
		  re-compete for Government contracts as small businesses, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Fair Competition
			 Act.
		2.Representation by
			 contractors as small businesses
			(a)Eligibility of
			 incumbent contractors To re-Compete as small businessesIn the case of a solicitation for bids or
			 proposals by the Government for a proposed contract award, if the goods or
			 services to be provided or performed under the proposed contract are
			 substantially the same as the goods or services being provided or performed
			 under a current contract, then the incumbent contractor is eligible to
			 re-compete for the proposed contract as a small business if the incumbent
			 contractor represents in good faith that it is a small business in accordance
			 with this section. Such representation may be made if—
				(1)the incumbent
			 contractor meets the definition of a small business concern applicable to the
			 solicitation and has not been determined by the Small Business Administration
			 to be a concern other than a small business; or
				(2)the incumbent
			 contractor was a small business at the time of initial award of the current
			 contract to the incumbent, is no longer a small business at the time of the
			 solicitation, and will revert to being a small business (as defined in the
			 solicitation for the proposed contract) if not awarded the proposed
			 contract.
				(b)Small Business
			 set-AsideIn the case of a proposed contract referred to in
			 subsection (a) being awarded to the incumbent contractor, the Government may
			 qualify the contract as a small business set-aside for the duration of the
			 contract.
			(c)Incumbent
			 contractor definedIn this
			 section, the term incumbent contractor, with respect to a
			 contract, means the contractor currently performing the contract.
			(d)Amendment of
			 Federal Acquisition RegulationThe Federal Acquisition Regulation
			 shall be revised within 180 days after the date of the enactment of this Act to
			 implement this Act.
			
